DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7-8, and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims -11, 14-15, and 17 of U.S. Patent No. 10,272,960 in view of Umehara et al. (US PGPub. No. 2018/0100226). 
Both instant claim 1 and claim 1 of the ‘960 patent recite a track pin for a track chain assembly, the track pin comprising a body, the body being made from a steel alloy, the steel alloy having a composition comprising iron, a nitride-forming element, and silicon, the composition of the steel alloy comprising at least 0.5 percent by weight of silicon; wherein the body includes an external (nitrided) surface.  
Instant claim 1 differs from claim 1 of the ‘960 patent insofar as reciting the composition comprising a carbide-forming element and wherein the body includes a compound layer on an exterior surface thereof, the compound layer including at least one of Fe2-3(C,N) microstructures and Fe4N microstructures formed therein by ferritic nitro-carburizing, the compound layer comprising at least 1 percent by weight of carbon measured at 0.003 mm below the exterior surface of the compound layer.
In a related field of endeavor, Umehara teaches steel parts for automobiles and various industrial machinery where nitriding and soft nitriding (i.e. nitro-carburizing, as Umehara teaches in paragraph 0003 that soft nitriding diffuses nitrogen and carbon into the surface of the steel material) of steel materials obtain a high surface hardness (paragraph 0002).  The soft nitriding as taught by Umehara is considered to be ferritic nitro-carburizing because Umehara teach that soft nitriding diffuses nitrogen and carbon into the surface of the steel (paragraph 0003) and wherein the gas nitriding temperature is 550-620 °C which is below the temperature of transformation to austenite phase (paragraph 0077; i.e. the diffusion of nitrogen and carbon into the surface of the ferrous material is at temperatures within a ferritic phase).  The hardened layer formed by nitriding and soft nitriding (i.e. ferritic nitro-carburizing) includes a compound layer of an ε phase of mainly Fe2-3N and also containing a carbon (i.e. the ε phase corresponds to the claimed Fe2-3(C,N) microstructure; i.e. Fe2-3(C,N) is a form of a carbide and therefore the composition is considered to include a carbide-forming element) or a γ' phase mainly made of Fe4N, and this compound layer improves wear resistance (paragraph 0004).  Umehara teaches the compound layer to include (C+N)=22 atm% or more, which overlaps the instantly claimed range for amount of carbon and the courts have held that where claimed ranges overlap ranges disclosed in other art, a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the instantly claimed ranges has been presented.  Umehara does not specify this amount to be measured at the instantly claimed location within the compound layer, but also does not teach the compound layer to have an irregular or gradient composition (i.e. the composition is considered to be substantially identical throughout the entire compound layer).  The limitation of measurement location is considered to be a product-by-process limitation because the instant specification does not indicate the compound layer to have a gradient or uneven composition, and a product-by-process limitation is not considered to render a patentable distinction over the prior art absent an objective showing as to how the claimed process (i.e. measuring the carbon content at the specified location) affects the final structure of the claimed track pin.  See MPEP § 2113.  
As claim 1 of the ‘960 patent recites a track pin for a track chain assembly made of a steel with an external nitrided surface and Umehara teaches steel parts for automobiles and various industrial machinery where nitriding and soft nitriding (i.e. ferritic nitro-carburizing, as outlined above) of steel materials obtain a high surface hardness (i.e. a nitrided surface), they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the steel track pin claim 1 of the ‘960 patent by applying a soft nitriding process (i.e. by ferritic nitro-carburizing) as taught by Umehara because Umehara teaches that either nitriding or soft nitriding of steel materials can be used to obtain a high surface hardness (i.e. soft nitriding is a conventionally known alternative to nitriding without diffusion of carbon) and results in having the instantly claimed compound layer, and one would have had a reasonable expectation of success.
Both instant claim 2 and claim 2 of the ‘960 patent recite wherein the composition of the steel alloy comprises between 0.5 percent and 4 percent by weight of silicon.  Claim 4 of the ‘960 patent recites wherein the composition of the steel alloy comprises between 1 percent and 3 percent by weight of silicon, and this range overlaps the instantly claimed range.  See MPEP § 2144.05.
Both instant claim 3 and claim 3 of the ‘960 patent recite wherein the composition of the steel alloy comprises between 0.5 percent and 2 percent by weight of silicon.
Instant claims 2-3 and claim 5 of the ‘960 patent each recite wherein the composition of the steel alloy comprises between 0.2 percent and 0.4 percent by weight of carbon.
Instant claims 2-3 and claim 6 of the ‘960 patent each recite wherein the composition of the steel alloy comprises between 0.5 percent and 1.6 percent by weight of manganese.
Both instant claim 2 and claim 7 of the ‘960 patent recite wherein the composition of the steel alloy comprises up to 2.5 percent by weight of chromium, up to 0.3 percent by weight of vanadium, and up to 0.3 percent by weight of aluminum.
Both instant claim 3 and claim 8 of the ‘960 patent recite identical compositions of the steel alloy.
Both instant claim 4 and claim 9 of the ‘960 patent recite identical compositions of the steel alloy.
Both instant claim 5 and claim 10 of the ‘960 patent recite wherein the body of the track pin has a core hardness of at least Rc 40 measured at 0.5 mm below the compound layer (i.e. below the external nitrided surface, as outlined above).
Instant claims 7-8 recite wherein the compound layer (i.e. the external nitrided surface, as outlined above) has a hardness of at least 9 GPA (instant claim 7) or at least 10 GPa (instant claim 8), whereas claim 11 of the ‘960 patent recites wherein the external nitrided surface of the track pin (i.e. the compound layer as outlined above) has a surface of hardness of at least Rc 60 (i.e. at least about 6.9 GPa), which overlaps the instantly claimed range.  See MPEP § 2144.05.
Both instant claim 17 and claim 14 of the ‘960 patent  recite a track chain assembly comprising a track pin, the track pin defining a longitudinal axis, the track pin including a body having an exterior surface, the body being made from a steel alloy, the steel alloy having a composition comprising iron and a nitride-forming element; a bushing, the bushing including an inner surface, the inner surface defining a cylindrical bore, the bushing being positioned coaxially around the track pin such that the track pin extends through the cylindrical bore of the bushing, the bushing being rotatable about the longitudinal axis relative to the track pin, wherein the inner surface of the bushing is made from a bushing material, the bushing material being different from the steel alloy from which the body of the track pin is made.  
Instant claim 17 recites the composition of the steel alloy comprising at least 0.5 percent by weight of silicon, whereas claim 17 of the ‘960 patent recites the steel alloy comprising between 0.5 percent and 4 percent by weight of silicon, and these ranges overlap.  See MPEP § 2144.05.
Instant claim 17 differs from claim 14 of the ‘960 patent insofar as reciting the composition comprising a carbide-forming element and wherein the body includes a compound layer on an exterior surface thereof, the compound layer including at least one of Fe2-3(C,N) microstructures and Fe4N microstructures formed therein by ferritic nitro-carburizing, the compound layer comprising at least 1 percent by weight of carbon measured at 0.003 mm below the exterior surface of the compound layer.
In a related field of endeavor, Umehara teaches steel parts for automobiles and various industrial machinery where nitriding and soft nitriding (i.e. nitro-carburizing, as Umehara teaches in paragraph 0003 that soft nitriding diffuses nitrogen and carbon into the surface of the steel material) of steel materials obtain a high surface hardness (paragraph 0002).  The soft nitriding as taught by Umehara is considered to be ferritic nitro-carburizing because Umehara teach that soft nitriding diffuses nitrogen and carbon into the surface of the steel (paragraph 0003) and wherein the gas nitriding temperature is 550-620 °C which is below the temperature of transformation to austenite phase (paragraph 0077; i.e. the diffusion of nitrogen and carbon into the surface of the ferrous material is at temperatures within a ferritic phase).  The hardened layer formed by nitriding and soft nitriding (i.e. ferritic nitro-carburizing) includes a compound layer of an ε phase of mainly Fe2-3N and also containing a carbon (i.e. the ε phase corresponds to the claimed Fe2-3(C,N) microstructure; i.e. Fe2-3(C,N) is a form of a carbide and therefore the composition is considered to include a carbide-forming element) or a γ' phase mainly made of Fe4N, and this compound layer improves wear resistance (paragraph 0004).  Umehara teaches the compound layer to include (C+N)=22 atm% or more, which overlaps the instantly claimed range for amount of carbon and the courts have held that where claimed ranges overlap ranges disclosed in other art, a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the instantly claimed ranges has been presented.  Umehara does not specify this amount to be measured at the instantly claimed location within the compound layer, but also does not teach the compound layer to have an irregular or gradient composition (i.e. the composition is considered to be substantially identical throughout the entire compound layer).  The limitation of measurement location is considered to be a product-by-process limitation because the instant specification does not indicate the compound layer to have a gradient or uneven composition, and a product-by-process limitation is not considered to render a patentable distinction over the prior art absent an objective showing as to how the claimed process (i.e. measuring the carbon content at the specified location) affects the final structure of the claimed track pin.  See MPEP § 2113.  
As claim 14 of the ‘960 patent recites a track pin for a track chain assembly made of a steel with an external nitrided surface and Umehara teaches steel parts for automobiles and various industrial machinery where nitriding and soft nitriding (i.e. ferritic nitro-carburizing, as outlined above) of steel materials obtain a high surface hardness (i.e. a nitrided surface), they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the steel track pin claim 14 of the ‘960 patent by applying a soft nitriding process (i.e. by ferritic nitro-carburizing) as taught by Umehara because Umehara teaches that either nitriding or soft nitriding of steel materials can be used to obtain a high surface hardness (i.e. soft nitriding is a conventionally known alternative to nitriding without diffusion of carbon) and results in having the instantly claimed compound layer, and one would have had a reasonable expectation of success.
Both instant claim 18 and claim 15 of the ‘960 patent recite wherein the bushing includes a case-hardened surface, the case-hardened surface in contacting relationship with the exterior/external surface of the track pin.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bierman et al. (US PGPub. No. 2017/0129556, previously cited) in view of Umehara et al. (US PGPub. No. 2018/0100226).
Claim 1: Bierman teaches a track pin for a track chain assembly wherein the track pin includes a body made from a steel alloy (paragraph 0012).  The steel alloy has a composition that includes iron, a nitride-forming element, and silicon, wherein the amount of silicon is at least 0.5% by weight (paragraph 0012).  Bierman teaches two embodiments of the composition, outlined in Tables I and II, where the composition includes carbon, manganese, silicon, chromium, vanadium, aluminum, and iron, and may also have molybdenum, titanium, and nitrogen and with limited contents of phosphorus and sulfur.  The body includes an external nitride surface (i.e. a compound layer on an exterior surface).  Bierman teaches that, by nitriding the body of the track pin, an external surface of the body becomes a very hard nitride case and the core of the body sufficiently maintains its strength, wherein the nitriding process creates a hardened metal-matrix case with a ceramic “white layer” (paragraph 0023).  Bierman teaches that any suitable nitriding technique known to one skilled in the art can be used for nitriding the track pin (paragraph 0058) and also teaches where titanium and niobium added with molybdenum and/or vanadium form carbonitrides (i.e. since carbonitrides are a form of carbides, this is considered to teach the presence of a carbide-forming element) which enhance surface hardness (paragraph 0050).  The nitride layer, or white layer, can include gamma prime (i.e. gamma prime, or γ', is known in the art to be Fe4N) with little epsilon (i.e. epsilon, or ε, is known in the art as Fe2-3N) (i.e. at least one of, and possibly both, Fe4N and Fe2-3N may be present) (paragraph 0055).  Bierman does not teach where the compound layer microstructures are formed by ferritic nitro-carburizing, but this limitation is considered to be a product-by-process limitation and is not considered to render a patentable distinction over the prior art absent an objective showing as to how the claimed process affects the final structure of the claimed track pin.  See MPEP § 2113.  However, Bierman does not teach the claimed carbon content of the compound layer.
In a related field of endeavor, Umehara teaches steel parts for automobiles and various industrial machinery where nitriding and soft nitriding (i.e. nitro-carburizing, as Umehara teaches in paragraph 0003 that soft nitriding diffuses nitrogen and carbon into the surface of the steel material) of steel materials obtain a high surface hardness (paragraph 0002).  The hardened layer formed by nitriding and soft nitriding (i.e. nitro-carburizing, also referred in the art as ferritic nitro-carburizing) includes a compound layer of an ε phase of mainly Fe2-3N and also containing a carbon (i.e. the ε phase corresponds to the claimed Fe2-3(C,N) microstructure) or a γ' phase mainly made of Fe4N, and this compound layer improves wear resistance (paragraph 0004).  Umehara teaches the compound layer to include (C+N)=22 atm% or more, which overlaps the instantly claimed range for amount of carbon.  Umehara does not specify this amount to be measured at the instantly claimed location within the compound layer, but also does not teach the compound layer to have an irregular or gradient composition (i.e. the composition is considered to be substantially identical throughout the entire compound layer).  The limitation of measurement location is considered to be a product-by-process limitation because the instant specification does not indicate the compound layer to have a gradient or uneven composition, and a product-by-process limitation is not considered to render a patentable distinction over the prior art absent an objective showing as to how the claimed process (i.e. measuring the carbon content at the specified location) affects the final structure of the claimed track pin.  See MPEP § 2113.  
As Bierman teaches a track pin for a track chain assembly made of a steel wherein a nitriding process is applied to provide enhanced surface hardness and Umehara teaches steel parts for automobiles and various industrial machinery where nitriding and soft nitriding (i.e. ferritic nitro-carburizing, as outlined above) of steel materials obtain a high surface hardness, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the steel track pin of Bierman by applying a soft nitriding process (i.e. by ferritic nitro-carburizing) as taught by Umehara because Umehara teaches that either nitriding or soft nitriding of steel materials can be used to obtain a high surface hardness (i.e. soft nitriding is a conventionally known alternative to nitriding without diffusion of carbon), and one would have had a reasonable expectation of success.
Claims 2-3: Bierman teaches that the steel alloy of one embodiment has a composition of 0.2-0.4 wt% C, 0.5-1.6% Mn, 0.5-2.0% Si, 0.4-1.5% Cr, 0.03-2.0% V, 0.07-2.0% Al, and a balance being iron and residual elements (Table I).  Each of these ranges overlap the instantly claimed ranges, and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.
Claim 4: Bierman teaches that the steel alloy of another embodiment has a composition of 0.26-0.37 wt% C, 0.5-1.0% Mn, 1.0-3.0% Si, 1.5-2.5% Cr, 0.3-1.0% Mo, 0.05-0.2% V, 0.03-.1% Ti, 0.01-0.03% Al, <0.025% P, <0.025% S, at least 0.005% N (0.005-0.013% N is recited in paragraph 0053), and a balance of iron and residual elements (Table II).  Each of these ranges overlap the instantly claimed ranges.  See MPEP § 2144.05.  
Claim 5: Bierman teaches that the body of the track pin has a core hardness, measured at 0.5 mm below the external nitride surface (i.e. below the compound layer), of at least Rc40 (paragraph 0059), which overlaps the claimed range.  See MPEP § 2144.05.
Claim 6: Umehara teaches that the compound layer formed by either gas nitriding or soft gas nitriding (i.e. ferritic nitro-carburizing) is γ' single phase, ε single phase, or γ'+ε phase (paragraph 0016) and where ε phase is mainly Fe2-3N and also containing a carbon (i.e. the ε phase corresponds to the claimed Fe2-3(C,N) microstructure) and γ' phase mainly made of Fe4N (paragraph 0004).  The teaching where the compound layer has γ'+ε phase (paragraph 0016) is considered to teach where both Fe2-3(C,N) and Fe4N microstructures are formed by the nitriding or soft nitriding (i.e. ferritic nitro-carburizing).
Claims 7-9: Umehara teaches that the compound layer has an average hardness of 680 HV or more (i.e. about 6.6 GPa or more), which overlaps the claimed ranges.  Umehara does not teach explicitly the claimed modulus of elasticity.  However, the combination of Bierman and Umehara disclose a substantially identical composition treated in a substantially identical manner as follows: 
Regarding the composition, Bierman teaches a track pin having a substantially identical composition as outlined above regarding instant claims 2-4 (Bierman, Tables I and II); compared to the instantly disclosed compositions in Tables I and II of the instant specification. 
Regarding the treatment, Bierman teaches a substantially identical method of forming the track pin, as outlined in paragraph 0054 of Bierman; compared to paragraphs 0055-0056 of the instant specification (these paragraphs are almost verbatim identical to paragraph 0054 of Bierman except with the additional phrase of “such as a suitable FNC treatment” at the end of paragraph 0056 of the instant specification).  
Regarding the nitriding treatment, Umehara teaches formation of a compound layer by soft gas nitriding (i.e. ferritic nitro-carburizing as outlined above) to diffuse nitrogen and carbon into the surface of the steel material, paragraphs 0002-0003, and wherein the gas nitriding temperature is 550-620 °C which is below the temperature of transformation to austenite phase, paragraph 0077; compared to the instantly disclosed method of nitriding the track pin using any suitable ferritic nitro-carburizing treatment, including gaseous, to diffuse nitrogen and carbon into the surface of the ferrous material at temperatures within a ferritic phase as outlined in paragraph 0057 of the instant specification.  It is noted that the instant specification does not provide additional processing details of the ferritic nitro-carburizing treatment such as specific temperature range, time of treatment, composition of the treatment gas, etc. 
As the combination of Bierman and Umehara teach a substantially identical composition treated in a substantially identical manner, the claimed modulus of elasticity (i.e. a material property) is considered to be present because substantially identical materials treated in a substantially identical manner have substantially identical properties or functions, absent an objective showing.  See MPEP § 2112.01.
Claim 10: Bierman teaches the composition of the steel to include 0.5-2.0% Si (Table I) in one embodiment or 1.0-3.0% Si (Table II) in another embodiment.  As these ranges both include amounts of Si above 0.5%, it would have been obvious to one of ordinary skill in the art before the effective filing date that the compound layer would also have over 0.5% Si after diffusion of N and C into the surface to form the compound layer.  Alternatively, as the combination of Bierman and Umehara teach a substantially identical composition treated in a substantially identical manner, the resulting claimed content of Si in the compound layer (i.e. a material property) is considered to be present because substantially identical materials treated in a substantially identical manner have substantially identical properties or functions, absent an objective showing.  See MPEP § 2112.01.
Claim 11: Umehara teaches the compound layer to include (C+N)=22 atm% or more, which overlaps the instantly claimed range for amount of N.  
Claim 12: The limitations of claim 12 are identical to the limitations of claim 10 except that claim 12 depends on claim 11.  The limitations of claim 10 are outlined above.
Claim 13: As Umehara teaches formation of a compound layer by soft gas nitriding (i.e. ferritic nitro-carburizing as outlined above) to diffuse nitrogen and carbon into the surface of the steel material (paragraphs 0002-0003), it would have been obvious to one of ordinary skill in the art before the effective filing date that the amount of nitrogen and carbon each are greater in the compound layer which contains diffused nitrogen and carbon than in the steel alloy of the body.
Claim 14: The limitations of claim 14 are included in claims 1, 2, and 9 which are each outlined above.
Claim 15: The limitations of claim 15 are included in claims 5 and 7, which are each outlined above.
Claim 16: The limitations of claim 16 are included in claim 1 (regarding amount of C and measurement location) and claim 11 (regarding amount of N).  Umehara also does not disclose the location at which N is measured, but the limitation of measurement location is considered to be a product-by-process limitation because the instant specification does not indicate the compound layer to have a gradient or uneven composition, and a product-by-process limitation is not considered to render a patentable distinction over the prior art absent an objective showing as to how the claimed process (i.e. measuring the carbon content at the specified location) affects the final structure of the claimed track pin.  See MPEP § 2113.
Claim 17: Bierman teaches a track pin for a track chain assembly (paragraph 0002).  The track pin defines a longitudinal axis (paragraph 0036) and includes a body made from a steel alloy (paragraph 0012).  The remaining limitations regarding the track pin are included in claim 1, and are outlined above.  Bierman teaches that typical track chain assemblies include a track pin connected to a pair of chain links and a bushing rotatably positioned between the links and about the track pin (paragraph 0004).  The bushing includes an inner surface that defines a passage in the form of a cylindrical bore, where the bushing is positioned coaxially around the track pin such that the track pin extends through the cylindrical bore of the bushing, and where the bushing is rotatable about the longitudinal axis relative to the track pin (paragraph 0060).  The inner surface of the bushing is made from a bushing material, wherein in some embodiments the bushing material is different from the steel alloy from which the body of the track pin is made (paragraph 0063).
Claim 18: Bierman teaches that the bushing may include a case-hardened surface, which includes the inner surface and where the case-hardened surface of the bushing is in contacting relationship with the external surface of the track pin (paragraph 0062).
Claim 19: The limitations of claim 19 are included in claim 9, and are outlined above.
Claim 20: The limitations of claim 20 are included in claims 10-11, and are outlined above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Veliz et al. (WO 2016/057481) teaches that nitriding processes can include a salt bath ferritic nitrocarburizing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784